Citation Nr: 1039324	
Decision Date: 10/21/10    Archive Date: 10/27/10	

DOCKET NO.  07-03 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for obsessive 
compulsive depression. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for nasal 
deformity, to include as due to an undiagnosed illness. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
positive tuberculosis test (currently claimed as pulmonary 
tuberculosis). 

4.  Entitlement to service connection for costochondritis 
(claimed as a disability manifested by chest pain). 

5.  Entitlement to service connection for headaches/vertigo, to 
include as due to an undiagnosed illness. 

6.  Entitlement to service connection for a disorder 
characterized by abdominal pain, to include as due to an 
undiagnosed illness. 

7.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain. 

8.  Entitlement to an evaluation in excess of 10 percent for 
cervical strain. 

9.  Entitlement to an evaluation in excess of 10 percent for soft 
tissue rheumatism of the left foot. 

10.  Entitlement to an evaluation in excess of 10 percent for 
epicondylitis of the right elbow. 

11.  Entitlement to an evaluation in excess of 10 percent for the 
residuals of a stress fracture of the first metatarsal of the 
right foot. 

12.  Entitlement to an evaluation in excess of 10 percent for 
tendinitis of the left knee. 

13.  Entitlement to an effective date earlier than January 31, 
2007 for an award of special monthly compensation based on 
statutory housebound status. 

14.  Whether a Notice of Disagreement received on July 11, 2006 
was timely filed.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of various decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Republic of the Philippines.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as to 
whether the Veteran has been afforded his full due process rights 
under the law.

In that regard, based on a review of the Veteran's claims folder, 
it does not appear that the Veteran's accredited representative, 
the Guam Office of Veterans Affairs, has yet been afforded the 
opportunity to present their argument in support of the Veteran's 
claims.  More specifically, the Veteran's claims folder contains 
neither a VA Form 646 (Statement of Accredited Representative in 
Appealed Case), nor an Informal Hearing Presentation setting 
forth the Veteran's arguments in support of his claims for 
benefits.  Significantly, the opportunity for argument must be 
given the Veteran's accredited representative in order to afford 
the Veteran his right to full representation as part of the 
appellate process.  See 38 U.S.C.A. §§ 7105(a), (b)(2) (West 
2002).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The Veteran's accredited representative 
should then prepare an Informal Hearing 
Presentation or VA Form 646 (Statement of 
Accredited Representative in Appealed Case) 
in support of the Veteran's current claims.  
Should the Veteran's accredited 
representative not wish to make any 
further argument regarding the 
Veteran's claims, he/she should 
specifically so state.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



